UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1375


ANDRE JUSTE,

             Plaintiff - Appellant,

             v.

RESIDENT AGENCY; ERIE PENNSYLVANIA (SATELLITE OFFICE);
WILLIAM J. GREEN BUILDING; EDWARD J. HANKO; FEDERAL BUREAU
OF INVESTIGATION; PITTSBURGH LEADERSHIP AGENT; FEDERAL
BUREAU OF INVESTIGATION HEADQUARTERS OFFICE; ROBERT F.
MUELLER, (Chief Agent James S. Yawne Director Agents),

             Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:14-cv-00130-JPB-RWT)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste appeals the district court’s order dismissing his civil action for failure

to prosecute. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Juste v. Resident Agency, No. 3:14-cv-00130-JPB-RWT (N.D.W. Va.

Jan. 31, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             2